                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

KEITHRON TERRELL GALMORE,                        )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )          No. 18-2822-JDT-cgc
                                                 )
SHELBY COUNTY,                                   )
                                                 )
       Defendant.                                )


        ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On November 29, 2018, Plaintiff Keithron Terrell Galmore, RNI number 169999, who is

incarcerated at the Shelby County Correctional Center in Memphis, Tennessee, filed a pro se civil

complaint and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court granted leave

to proceed in forma pauperis and assessed the civil filing fee pursuant to the Prison Litigation

Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The Clerk shall record the

Defendant as Shelby County.1

       Galmore alleges in the complaint that he was assaulted on August 31, 2018, by Mr. Pryor,

who is not further identified. (ECF No. 1 at 2.) As a result of the incident, Galmore was removed

from the building where the assault occurred and placed in J-building, where he stayed for 27 days.

(Id.) Galmore further alleges that, “[i]n the same month [he] was in G-building and witness[ed]

two white inmates who were assaulted and they remained in the building.” (Id.) According to



       1
        Galmore’s claim against the Shelby County Division of Correction must be treated as a
claim against Shelby County.
Galmore, his confinement in J-building constituted punishment “for no reason” and “without

proper cause” and amounted to discrimination. (Id. at 3.) He seeks compensation for his pain and

suffering. (Id.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.   “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Even so, pro se litigants are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

                                                  2
(6th Cir. 1989). Furthermore, district courts are not required to ferret out the strongest cause of

action on behalf of pro se litigants. Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir.

2011). Ultimately, a court “cannot create a claim which [a plaintiff] has not spelled out in his

pleading.” Brown v. Matauszak, 415 F. App’x 608, 612-13 (6th Cir. 2011).

       Galmore seeks unspecified relief under 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Galmore names no individuals as defendants, and the complaint does not allege that any

specific person discriminated against him. Instead, his claim is stated in general terms, and he sues

only Shelby County. However, the complaint does not state a valid claim against Shelby County.

When a § 1983 claim is made against a municipality or county, the court must analyze two distinct

issues: (1) whether plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether

the municipality is responsible for that violation. Collins v. City of Harker Heights, Tex., 503 U.S.

115, 120 (1992). The second issue is dispositive of any claim against Shelby County.

       A local government “cannot be held liable solely because it employs a tortfeasor—or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original); see also Searcy v.

City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality cannot be held responsible for a

constitutional deprivation unless there is a direct causal link between a municipal policy or custom

                                                 3
and the alleged constitutional deprivation. Monell, 436 U.S. at 691-92. To demonstrate municipal

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that policy.”

Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d

358, 364 (6th Cir. 1993)). The policy or custom “must be ‘the moving force of the constitutional

violation’ in order to establish the liability of a government body under § 1983.” Searcy, 38 F.3d

at 286 (quoting Polk Co. v. Dodson, 454 U.S. at 326 (citation omitted)). “[T]he touchstone of

‘official policy’ is designed ‘to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which the

municipality is actually responsible.’”

       Although civil rights plaintiffs are not required to plead the facts demonstrating municipal

liability with particularity, Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination

Unit, 507 U.S. 163, 168-69 (1993), the complaint must be sufficient to put the municipality on

notice of the plaintiff’s theory of liability, see, e.g., Fowler v. Campbell, No. 3:06CV-P610-H,

2007 WL 1035007, at *2 (W.D. Ky. Mar. 30, 2007). The allegations of the complaint in this case

fail to identify an official policy or custom of Shelby County which caused injury to Galmore.

       Even if Galmore had sued specific individuals for subjecting him to discrimination, the

factual allegations currently in the complaint fail to state a claim that he was discriminated against

on account of his race.2 The Equal Protection Clause of the Fourteenth Amendment provides that

“[n]o State shall . . . deny to any person within its jurisdiction the equal protection of the laws.”

U.S. Const., amend. XIV, § 1. “To state an equal protection claim, a plaintiff must adequately


       2
         Galmore does not state his race in the complaint, but he does assert that he was treated
differently than two white inmates. The Court thus presumes his discrimination claim is based
on race.

                                                  4
plead that the government treated the plaintiff ‘disparately as compared to similarly situated

persons and that such disparate treatment either burdens a fundamental right, targets a suspect

class, or has no rational basis.’” Ctr. For Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365,

379 (6th Cir. 2011) (quoting Club Italia Soccer & Sports Org., Inc. v. Charter Twp. Of Shelby,

Mich., 470 F.3d 286, 299 (6th Cir. 2006)).

        In his complaint, Galmore alleges only that two white inmates were assaulted yet were

allowed to remain in G-building, whereas he was removed to J-building after being assaulted. He

does not set out the circumstances surrounding either the incident on August 31st or the incident

or incidents involving the white inmates.3 For example, Galmore does not describe the seriousness

of each assault or how disruptive the incidents were to other inmates and the prison staff. Galmore

also does not state whether he and the white inmates broke any prison rules that led to disciplinary

charges4 or acted in any manner to provoke or exacerbate the assaults. Without more factual

details, merely asserting the white inmates remained in G-building after being assaulted does not

sufficiently allege that the white inmates and Galmore were similarly situated. Therefore, Galmore

has not stated an equal protection claim.

        For the foregoing reasons, the complaint is subject to dismissal in its entirety for failure to

state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,



        3
         It is unclear from the complaint whether both white inmates were involved in the same
incident or whether each white inmate was assaulted in a separate incident.
        4
         Although Galmore does not specifically identify it as such, the Court surmises that
J-building may contain a segregation unit.

                                                  5
before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court concludes that Galmore should be given the opportunity to file an amended

complaint.

       In conclusion, Galmore’s complaint is DISMISSED for failure to state a claim on which

relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1). However,

Galmore is GRANTED leave to file an amended complaint. Any amendment must be filed within

twenty-one days after the date of this order. Galmore is advised that an amended complaint will

supersede the original complaint and must be complete in itself without reference to the prior

pleadings. The text of the complaint must allege sufficient facts to support each claim without

reference to any extraneous document. Any exhibits must be identified by number in the text of

the amended complaint and must be attached to the complaint. All claims alleged in an amended

complaint must arise from the facts alleged in the original complaint. Each claim for relief must

be stated in a separate count and must identify each defendant sued in that count. If Galmore fails

to file an amended complaint within the time specified, the Court will assess a strike pursuant to

28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                              s/ James D. Todd
                                             JAMES D. TODD
                                             UNITED STATES DISTRICT JUDGE




                                                6
